Citation Nr: 1211346	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  10-06 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for hypertension, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen the claim for service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for bilateral eye disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2009, a statement of the case was issued in December 2009, and a substantive appeal was received in February 2010.

The Veteran had also appealed the issue of service connection for cardiospasm but the RO satisfied that appeal in April 2011 by granting service connection for ischemic heart disease with cardiospasm.  

The Veteran and his spouse presented testimony at a Board hearing in September 2011, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence, specifically evidence concerning his claims for service connection for hypertension and chronic obstructive pulmonary disease.  However, this period has expired without additional evidence being submitted to the record.

Issues of service connection for hypertension, chronic obstructive pulmonary disease, PTSD, and bilateral eye disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2004, the RO denied service connection for hypertension and notified the Veteran of its decision and of his appeal rights; the Veteran did not file a notice of disagreement or new and material evidence within one year of notification of the decision.

2.  Subsequent to the August 2004 rating decision, certain new evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim has been received. 


CONCLUSIONS OF LAW

1.  The August 2004 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The criteria to reopen the claim for service connection for hypertension are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that service connection is warranted for hypertension and appeals the February 2009 RO decision denying service connection for the same.  

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

The RO denied service connection for hypertension in August 2004.  It noted that service treatment records had shown a single instance of high blood pressure in December 1974, and that subsequent blood pressures were normal and that hypertension was not diagnosed in service or until December 2002.  At that time, the RO found that no disability subject to service connection was shown by service treatment records.  The Veteran did not file a notice of disagreement or new and material evidence within one year of notification of that decision.  Accordingly, the August 2004 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.1103.

However, a final prior decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

For the purpose of determining if evidence is new and material, its credibility is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran applied to reopen his claim in July 2008.  For evidence to be new and material evidence based on the circumstances of this case, it would have to tend to show a nexus between a currently diagnosed hypertension and either service or a service-connected disability.  See Evans v. Brown, 9 Vet. App. 273 (1996) (new and material evidence must make up for evidentiary deficiency previously existing).  After reviewing the record, the Board believes it arguable that new and material evidence has been received.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The Board notes that service connection was granted for ischemic heart disease in April 2011, and a March 2003 VA medical record shows an assessment of coronary artery disease probably hypertensive heart disease.  The significance of this description of the Veteran's heart disability is not clear.  However, it is arguable that it somehow suggests that the Veteran's hypertension may be related to his service-connected ischemic heart disease.  Under Shade, the Board finds that this item of new evidence is sufficient to reopen the hypertension claim.  

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations at this time since there is no detriment to the veteran as a result of any VCAA deficiency in view of the reopening of the hypertension claim.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  It is anticipated that VCAA compliance with regard to the hypertension issue (under a merits analysis) as well as the other issues on appeal will be ensured by the actions to be taken on remand. 


ORDER

New and material evidence having been submitted, the claim for service connection for hypertension is reopened.  To this extent only, the appeal is granted, subject to the directions set forth in the following remand section of this decision. 


REMAND

In view of the reopening of the hypertension claim, the Board believes VA's duty to assist requires further development, to include a VA examination and medical opinion.  

Also with regard to the hypertension issue (as well as the COPD issue), at the September 2011 Board hearing the Veteran requested 60 days to submit additional private medical records pertinent to these issues.  He did not do so.  However, now that VA is no notice of such records, the duty to assist requires VA action to assist the Veteran in obtaining the records.  C.F.R. § 3.159.

With regard to the psychiatric disability issue, VA medical records include references to major depression and depressive disorder.  Accordingly, the issue has been described as listed on the first page of this decision in recognition of the judicial holding in Clemons v. Shinseki, 23 Vet.App. 1 (2009) (a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.) 

The Veteran testified in September 2011 that he had recently been told that he has PTSD, and that he experienced fear of hostile enemy action during his service in Vietnam, which was from July 1970 to April 1971.  There was an amendment to 38 C.F.R. § 3.304(f) effective from July 13, 2010.  See 75 Fed. Reg. 39843 (July 13, 2010).  This amendment eliminated the requirement for corroboration that the claimed in-service stressor occurred if a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted, confirms that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Accordingly, a VA psychiatric examination with opinion is necessary under 38 C.F.R. § 3.159.  

The Veteran was treated for eye problems in service in September 1973 and December 1978, with symptoms of blurred vision and burning eyes.  April and October 2009 VA medical records indicate that he had had glaucoma treated at St. Luke's, and those VA records contain assessments of glaucoma by history.  Applanometric tonometry for each eye was 17 or below.  The medical records of treatment the Veteran received from St. Luke's do not appear to be included in the claims folder and should be obtained and incorporated into it, followed by a VA examination as indicated below, per 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and ask him to furnish the names and addresses of all private medical care providers who have treated him for any of the disorders on appeal, to specifically include the providers he was to contact during the 60 day period that the appeal was held open at his request.  The RO should then request records from all providers that the Veteran may identify.  

2.  The RO should also associate with the claims file any pertinent VA medical records since February 2011.   

3.  After completion of the above, the RO should schedule the Veteran for a VA psychiatric examination by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA had contracted.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All necessary special studies or tests are to be accomplished.  The examiner should provide a diagnosis for all current psychiatric disorders found to be present, and the examiner should clearly indicate whether or not a diagnosis of PTSD is warranted. 

As to any acquired psychiatric disability found to be present, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such current psychiatric disorder had its onset during active service or is otherwise causally related to service.

If a diagnosis of PTSD is made, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the PTSD is related to the Veteran's fear of hostile military or terrorist activity.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  The RO should also schedule the Veteran for a VA eye examination.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All necessary special studies or tests are to be accomplished.  The examiner is to review the claims folder, including the service treatment records, and all post-service records.  

The examiner should provide a diagnosis for all current eye disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current eye disorder, including any glaucoma, had its onset during active service or is related to any in-service findings or events, including those shown in September 1973 and December 1978 and presumed Agent Orange exposure in service between July 1970 and April 1971.  The examiner should also indicate whether it is at least as likely as not (a probability of at least 50 percent) that any current eye disorder including any glaucoma was caused or aggravated by the Veteran's service-connected diabetes mellitus.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  The RO should also schedule the Veteran for a VA examination for hypertension.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  All necessary special studies or tests are to be accomplished.  The examiner is to review the claims folder, including the service treatment records, and all post-service records.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hypertension disorder had its onset during active service, is otherwise related service, including elevated blood pressure readings shown in service.  

The examiner should also offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hypertension disorder was caused or aggravated by the Veteran's service-connected ischemic heart disease with cardiospasm.  

The examiner should also offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hypertension disorder was caused or aggravated by the service-connected diabetes mellitus.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

6.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  The Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


